      6:20-cv-02721-BHH        Date Filed 11/17/20     Entry Number 20        Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Mark Eugene Blakely,                         )         Civil Action No. 6:20-2721-BHH
                                  Petitioner, )
                                              )
                     v.                       )
                                              )                       ORDER
 Betsy Devos, Natalie R. Hunter, Phylllis     )
 Gibson, Paul Wickenseimer,                   )
                                              )
                              Respondents. )
  __________________________________ )

       Mark Eugene Blakely (“Petitioner”) filed a pro se non-prisoner petition for a writ of

mandamus. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), the matter was referred to a United States Magistrate Judge for initial

review.

       On October 6, 2020, the Magistrate Judge filed a Report and Recommendation

(“Report”) outlining the issues and recommending that the Court dismiss the petition without

prejudice and without issuance and service of process because this action is not only

frivolous, but duplicative of four prior actions filed by Petitioner. (ECF No. 16.) The

Magistrate Judge also recommends that Petitioner be sanctioned $400.00 payable to the

Clerk of Court, and if Petitioner tries to file another action prior to paying the sanction, that

the Magistrate Judge may (1) instruct the petitioner to pay the sanctions (and if the

sanctions are not paid, dismiss the action without prejudice and without issuance and

service of process) or (2) certify that the action is not frivolous. (Id. at 6.) Attached to the

Report was a notice advising Petitioner of the right to file written objections to the Report

within fourteen days of being served with a copy. (Id. at 7.) To date, no objections have

been filed.
      6:20-cv-02721-BHH        Date Filed 11/17/20      Entry Number 20        Page 2 of 3




       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court agrees that the petition should be dismissed without

prejudice and without issuance and service of process.

       Therefore, it is ordered:

       (1) that the Petition be dismissed without prejudice and without issuance and

service of process;

       (2) that Petitioner is sanctioned $400.00 payable to the Clerk of Court. The Petitioner

is directed to mail the check to 300 E. Washington Street, Greenville, SC 29601;

       (3) that if Petitioner tries to file another action prior to paying the sanction, that the

Magistrate Judge may (a) instruct Petitioner to pay the sanctions (and if the sanctions are


                                                2
      6:20-cv-02721-BHH         Date Filed 11/17/20       Entry Number 20     Page 3 of 3




not paid, dismiss the action without prejudice and without issuance and service of process)

or (b) certify that the action is not frivolous.

       IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

November 17, 2020
Greenville, South Carolina

                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   3
